DETAILED ACTION
This non-final Office action is responsive to the application filed July 9th, 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit configured to calculate” in claim 1;
“a control unit configured to output information” in claim 1; 
“an output unit configured to output information” in claim 16;
“an input unit configured to receive an input” in claim 16;
“a control unit is configured to output information” in claim 16;
“a control unit is configured to acquire information” in claim 16;
“a control unit cause the output unit to output the information” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.

Claims 1-15
Step 1: Independent claims 1 (device), 9 (method), and dependent claims 2-8 and 10-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a device (i.e. machine) and claim 9 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward a mobile object management method comprising: calculating an incentive which is provided to a user when the user moves a motor- driven mobile object that is driven by a battery to a charging station configured to charge the motor-driven mobile object based on a state of charge of the battery; and outputting information on the motor-driven mobile object and information on the incentive to a terminal device in correlation (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are calculating an incentive based on the state of charge of a battery, which is commercial interactions in the form of marketing & sales activity. The Applicant’s claimed limitations are calculating an incentive based on the state of charge of a battery, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are calculating an incentive based on the state of charge of a battery, which is an action that could be performed utilizing pen and paper as well as a function of the human mind in the form of evaluation. The Applicant’s claimed limitations are calculating an incentive based on the state of charge of a battery, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-8 and 10-15 further narrow the abstract idea and are directed to further defining the determination of the incentive based on an SOC threshold; increasing the incentive as the state of charge of the battery increases. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as sales activity as well as mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “outputting information on the motor-driven mobile object and information on the incentive to a terminal device in correlation” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A mobile object management device comprising a control unit; a motor-driven mobile object; a battery; a terminal device” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8 and 10-15 further narrow the abstract idea and dependent claims 4-7 and 12-15 additionally recite “distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object”; “display the charging station and the non- charging station in different figures”; “distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored”; and “distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “control unit is configured to cause the terminal device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A mobile object management device comprising a control unit; a motor-driven mobile object; a battery; a terminal device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, device claims 1-8 and method claims 9-15 recite “A mobile object management device comprising a control unit; a motor-driven mobile object; a battery; a terminal device”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0016 and 0020 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “outputting information on the motor-driven mobile object and information on the incentive to a terminal device in correlation” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8 and 10-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4-7 and 12-15 additionally recite “distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object”; “display the charging station and the non- charging station in different figures”; “distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored”; and “distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “control unit is configured to cause the terminal device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 16-20
Step 1: Independent claims 16 (device), and dependent claims 17-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 16 is directed to a device (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a terminal device comprising: an output unit configured to output information on a motor-driven mobile object that is driven by a battery and information on a station of the motor-driven mobile object; an input unit configured to receive an input for selecting the motor-driven mobile object which is rented to a user and an input for selecting a return station to which the motor-driven mobile object is returned by the user; and a control unit configured to output information for selecting the motor-driven mobile object and the return station to a mobile object management device, wherein the control unit is configured to acquire information on an incentive which is determined based on a state of charge of the battery and which is provided to the user from the mobile object management device and to cause the output unit to output the information on the motor-driven mobile object and the information on the incentive in correlation (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are permitting a user to select a rental motor object and return station of the rental as well as presenting the user with an incentive based on state of charge of the rented motor object, which is commercial interactions in the form of marketing & sales activity. The Applicant’s claimed limitations are permitting a user to select a rental motor object and return station of the rental as well as presenting the user with an incentive based on state of charge of the rented motor object, which is directed towards the abstract idea of Organizing Human Activity. 
In addition, dependent claims 17-20 further narrow the abstract idea and are directed to further defining charging station information that is displayed to the user. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as marketing & sales activity. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “output information on a motor-driven mobile object that is driven by a battery and information on a station of the motor-driven mobile object; receive an input for selecting the motor-driven mobile object which is rented to a user and an input for selecting a return station to which the motor-driven mobile object is returned by the user; output information for selecting the motor-driven mobile object and the return station to a mobile object management device; acquire information on an incentive which is determined based on a state of charge of the battery and which is provided to the user from the mobile object management device; output the information on the motor-driven mobile object and the information on the incentive in correlation” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A terminal device; a motor-driven mobile object; an output unit; a battery; an input unit; a control unit; a mobile object management device” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 17-20 further narrow the abstract idea and dependent claims 17-20 additionally recite “distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object”; “display the charging station and the non- charging station in different figures”; “distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored”; and “distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “output unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A terminal device; a motor-driven mobile object; an output unit; a battery; an input unit; a control unit; a mobile object management device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, device claims 16-20 recite “A terminal device; a motor-driven mobile object; an output unit; a battery; an input unit; a control unit; a mobile object management device”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0016 and 0020 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “output information on a motor-driven mobile object that is driven by a battery and information on a station of the motor-driven mobile object; receive an input for selecting the motor-driven mobile object which is rented to a user and an input for selecting a return station to which the motor-driven mobile object is returned by the user; output information for selecting the motor-driven mobile object and the return station to a mobile object management device; acquire information on an incentive which is determined based on a state of charge of the battery and which is provided to the user from the mobile object management device; output the information on the motor-driven mobile object and the information on the incentive in correlation” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 17-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 17-20 additionally recite “distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object”; “display the charging station and the non- charging station in different figures”; “distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored”; and “distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “output unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (U.S 2020/0175614 A1).
Claims 1 and 9
Regarding Claim 1, Fox discloses the following:
A mobile object management device comprising a control unit configured to calculate an incentive which is provided to a user when the user moves a motor-driven mobile object that is driven by a battery to a charging station configured to charge the motor- driven mobile object based on a state of charge of the battery [see at least Paragraph 0019 for reference to the electric vehicle charging station system containing a network with various devices and computers connected together; Paragraph 0023 for reference to the server computer containing programs and control commands to charging station computer, communicate with charging station customers and vehicles, store and retrieve data from charging station computer, accounting programs to track usage by customers at charging stations and to bill customers; Paragraph 0031 for reference to one or more discounts being determined based on dynamic factors; Paragraph 0032 for reference to the discount decreasing based on changes in dynamic factors over time such as batter change percentage; Figure 1 and related text regarding the electric vehicle charging station environment including a server computer; Examiner notes the ‘server computer’ as analogous to the ‘mobile object management device’ and the ‘control unit’ as analogous to the ‘programs and control commands’ of the server computer; Figure 2 and related text regarding item 204 ‘Establish Incentive-Based Discounts’; Figure 5 and related text regarding the device computer and the server computer]
the control unit is configured to output information on the motor-driven mobile object and information on the incentive to a terminal device in correlation [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Paragraph 0030 for reference to the customer being notified via a display device of the plugging into the charging station; Paragraph 0031 for reference to the discounts being displayed on the display device; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device] 
Regarding claim 9, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 9, Fox teaches a mobile object management method [Paragraph 0017, Paragraph 0027, & Figure 2]. Therefore, claim 9 is rejected as being unpatentable in view of Fox.
Claims 2 and 10
Regarding claim 2, Fox discloses the following:
the control unit is configured to determine that the incentive is provided to the user when the state of charge of the battery is less than an SOC threshold value [see at least Paragraph 0023 for reference to the server computer containing programs and control commands to charging station computer, communicate with charging station customers and vehicles, store and retrieve data from charging station computer, accounting programs to track usage by customers at charging stations and to bill customers; Paragraph 0031 for reference to one or more discounts being determined based on dynamic factors; Paragraph 0032 for reference to the discount decreasing based on changes in dynamic factors over time such as batter change percentage; Paragraph 0034 for reference to a dynamic factor including a charge-remaining discount based on the charge remaining in the vehicle’s battery which provides a discount based on certain SOC limits; Examiner notes the ‘limits’ as analogous to the ‘SOC threshold’] 
Regarding claim 10, the claim recites limitations already addressed by the rejection of claim 2.
Claims 3 and 11
Regarding Claim 3, Fox discloses the following:
the control unit is configured to increase the incentive as the state of charge of the battery decreases [see at least Paragraph 0032 for reference to the discount decreasing based on changes in dynamic factors over time such as batter change percentage; Paragraph 0034 for reference to a dynamic factor including a charge-remaining discount based on the charge remaining in the vehicle’s battery which provides a discount based on certain SOC limits; Table 2 and related text regarding the increase of the discount based on the charge remaining percentage] 
Regarding claim 11, the claim recites limitations already addressed by the rejection of claim 3.
Claim 8
Regarding Claim 8, Fox discloses the following:
A mobile object management system comprising: the mobile object management device according to claim 1 [see at least Paragraph 0019 for reference to the electric vehicle charging station system containing a network with various devices and computers connected together; Paragraph 0023 for reference to the server computer containing programs and control commands to charging station computer, communicate with charging station customers and vehicles, store and retrieve data from charging station computer, accounting programs to track usage by customers at charging stations and to bill customers; Figure 1 and related text regarding the electric vehicle charging station environment including a server computer; Examiner notes the ‘server computer’ as analogous to the ‘mobile object management device’ and the ‘control unit’ as analogous to the ‘programs and control commands’ of the server computer; Figure 2 and related text regarding item 204 ‘Establish Incentive-Based Discounts’; Figure 5 and related text regarding the device computer and the server computer]
and the terminal device [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S 2020/0175614 A1) in view of Menendez (U.S 2016/0042401 A1).
Claims 4 and 12
While Fox discloses the limitations above, it does not disclose the control unit is configured to cause the terminal device to distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object. 
Regarding Claim 4, Menendez discloses the following:
the control unit is configured to cause the terminal device to distinguishably display the charging station and a non-charging station which is not configured to charge the motor-driven mobile object [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).  

Regarding claim 12, the claim recites limitations already addressed by the rejection of claim 4.
Claims 5 and 13
While the combination of Fox and Menendez disclose the limitations above, Fox does not disclose the control unit is configured to cause the terminal device to display the charging station and the non- charging station in different figures.
Regarding Claim 5, Menendez discloses the following:
the control unit is configured to cause the terminal device to display the charging station and the non- charging station in different figures [see at least Paragraph 0050 for reference to the map including different indicators for available charging stations and unavailable charging stations as well as a timing indicator describing the amount of time left until a charging station becomes available; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804; Examiner notes ‘indicators’ as analogous to ‘figures’ within the display]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display indicators of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).

Regarding claim 13, the claim recites limitations already addressed by the rejection of claim 5.
Claims 6 and 14
While Fox discloses the limitations above, it does not disclose the control unit is configured to cause the terminal device to distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored. 
Regarding Claim 6, discloses the following:
the control unit is configured to cause the terminal device to distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0050 for reference to the charging station being unavailable if it’s currently in use or it its currently down for maintenance or is otherwise being serviced; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).

Regarding claim 14, the claim recites limitations already addressed by the rejection of claim 6.
Claims 7 and 15
While Fox discloses the limitations above, it does not disclose the control unit is configured to cause the terminal device to distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty.
Regarding Claim 7, Menendez discloses the following:
the control unit is configured to cause the terminal device to distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor- driven mobile object is not empty [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0050 for reference to the charging station being unavailable if it’s currently in use or it its currently down for maintenance or is otherwise being serviced; Paragraph 0050 for reference to the map including different indicators for available charging stations and unavailable charging stations as well as a timing indicator describing the amount of time left until a charging station becomes available; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).
Regarding claim 15, the claim recites limitations already addressed by the rejection of claim 7.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S 2020/0175614 A1) in view of Hirose (U.S 2017/0098176 A1).
Claim 16
Regarding Claim 16, Fox discloses the following:
A terminal device comprising [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device]
an output unit configured to output information on a motor-driven mobile object that is driven by a battery and information on a station of the motor-driven mobile object [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Paragraph 0030 for reference to the customer being notified via a display device of the plugging into the charging station; Paragraph 0031 for reference to the discounts being displayed on the display device; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device] 
an input unit configured to receive an input for selecting [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Paragraph 0039 for reference to the user selecting a discount; Figure 4 and related text regarding item 205 ‘Accept User Input’] 
a control unit configured to output information for selecting [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Paragraph 0039 for reference to the user being presented a discount for selection; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device]
the control unit is configured to acquire information on an incentive which is determined based on a state of charge of the battery and which is provided to the user from the mobile object management device and to cause the output unit to output the information on the motor-driven mobile object and the information on the incentive in correlation [see at least Paragraph 0022 for reference to the charging station containing an interface which may display information and accept commands and data entry from a user; Paragraph 0030 for reference to the customer being notified via a display device of the plugging into the charging station; Paragraph 0031 for reference to the discounts being displayed on the display device; Figure 1 and related text regarding item 32 ‘control computer’ and item 38 ‘interface’; Figure 4 and related text of the screen display of the charging station display device]
While Fox discloses the limitations above, it does not disclose an input unit configured to receive an input for selecting the motor-driven mobile object which is rented to a user and an input for selecting a return station to which the motor-driven mobile object is returned by the user and a control unit configured to output information for selecting the motor-driven mobile object and the return station to a mobile object management device. 
However, Hirose discloses the following:
an input unit configured to receive an input for selecting the motor-driven mobile object which is rented to a user and an input for selecting a return station to which the motor-driven mobile object is returned by the user [see at least Paragraph 0025 for reference to the shared vehicle management device accepting a rental of a shared vehicle available from one station to a user on the basis of a rental require that is input via the user terminal device  and also accepts a return of the shared vehicle from the user; Paragraph 0044 for reference to the user activating the communication device of the user terminal device to access the shared management device and search for the shared vehicles which can be reserved; Paragraph 0045 for reference to the rental request including “return information” including the specific information of a desired station for return of the shared vehicle; Paragraph 0086 for reference to the user terminal devices including an input device that receives input information such as the rental request which requests the use of the shared vehicle by each user; Figure 1 and related text regarding item 410 ‘input device’ located within item 400X ‘user terminal device’] 
a control unit configured to output information for selecting the motor-driven mobile object and the return station to a mobile object management device [see at least Paragraph 0091 for reference to the user terminal device displaying the acquired recommended destination to the user following the rental request; Paragraph 0092 for reference to the user selecting “RESERVE” the user accepts the rental of the shared vehicle; Figure 4 and related text regarding the display information on the user terminal device after the user inputs the rental request to specify the shared vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the terminal device of Fox to include the input/output capabilities of rental information of Hirose. Doing so would ensure the transportation by the user can be exclusively performed, as stated by Hirose (Paragraph 00127). 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S 2020/0175614 A1) in view of Hirose (U.S 2017/0098176 A1), as applied in claim 16, in view of Menendez (U.S 2016/0042401 A1).
Claim 17
While the combination of Fox and Hirose disclose the limitations above, they do not disclose the output unit is configured to distinguishably display a charging station which is configured to charge the motor-driven mobile object and a non-charging station which is not configured to charge the motor-driven mobile object.
Regarding Claim 17, Menendez discloses the following:
the output unit is configured to distinguishably display a charging station which is configured to charge the motor-driven mobile object and a non-charging station which is not configured to charge the motor-driven mobile object [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).
Claim 18
While the combination of Fox, Hirose, and Menendez disclose the limitations above, Fox does not disclose the output unit is configured to display the charging station and the non-charging station in different figures.
Regarding Claim 18, Menendez discloses the following:
the output unit is configured to display the charging station and the non-charging station in different figures [see at least Paragraph 0050 for reference to the map including different indicators for available charging stations and unavailable charging stations as well as a timing indicator describing the amount of time left until a charging station becomes available; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804; Examiner notes ‘indicators’ as analogous to ‘figures’ within the display]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display indicators of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).
Claim 19
While the combination of Fox and Hirose disclose the limitations above, they do not disclose the output unit is configured to distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored.
Regarding Claim 19, Menendez discloses the following:
the output unit is configured to distinguishably display a station in which a motor-driven mobile object of which the state of charge of the battery is less than an SOC threshold value is stored and a station in which a motor-driven mobile object of which the state of charge of the battery is less than the SOC threshold value is not stored [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0050 for reference to the charging station being unavailable if it’s currently in use or it its currently down for maintenance or is otherwise being serviced; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).
Claim 20
While the combination of Fox and Hirose disclose the limitations above, they do not disclose the output unit is configured to distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor-driven mobile object is not empty. 
Regarding Claim 20, Menendez discloses the following:
the output unit is configured to distinguishably display a charging station in which a storage space which is configured to charge the motor-driven mobile object is empty and a charging station in which a storage space which is configured to charge the motor-driven mobile object is not empty [see at least Paragraph 0050 for reference to the user device displaying a map of driver’s current location and indications that point to various locations of nearby charging stations wherein the map includes indicators for available and unavailable charging stations; Paragraph 0050 for reference to the charging station being unavailable if it’s currently in use or it its currently down for maintenance or is otherwise being serviced; Paragraph 0050 for reference to the map including different indicators for available charging stations and unavailable charging stations as well as a timing indicator describing the amount of time left until a charging station becomes available; Paragraph 0087 for reference to the centralized unit generating a station map that indicates the geographic location of each charging station connected to the network; Paragraph 0096 for reference to the method displaying a map including station indicators to a user; Figure 8 and related text regarding step 804]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display capability of the terminal device in Fox to include the distinguishable display of charging stations in Menendez. Distinguishing between available and unavailable charging stations on the map displayed over the user device is advantageous because the driver is likely to be interested in available charging stations, as stated by Menendez (Paragraph 0097).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2009/0313104 A1
Hafner et al.
MANAGING INCENTIVES FOR ELECTRIC VEHICLE CHARGING TRANSACTIONS
US 2013/0278225 A1
Dietze et al.
METHOD FOR CHARGING A BATTERY OF A VEHICLE
US 2017/0146354 A1
Boss et al.
ELECTRIC VEHICLE EXCHANGE MANAGEMENT


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683